Title: Joseph C. Cabell to James Madison, 17 August 1829
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Edgewood.
                                
                                17th Augt. 1829.
                            
                        
                         
                        I have just received the enclosed letter from Mr. Morris, & as it relates altogether to the subject
                            of your enquiry, I have thought it proper to enclose it to you. I am sorry that it should be so unsatisfactory. It is
                            probable that I shall hear again from Mr. M. on this subject; in which event, I will write you immediately. Should you
                            still desire to engage my services on this or any other matter, be pleased to command them. I am, dear Sir, most
                            respectfully & truly yours
                        
                        
                            
                                Jos: C: Cabell
                            
                        
                    